Title: To Benjamin Franklin from Félix Vicq d’Azyr, 23 August 1780
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur,ce 23 aout 1780
L’assemblée publique de la Societé royale de medecine aura lieu mardi 29 de ce mois; cette compagnie qui Se fait gloire de vous compter au nombre de Ses membres ma chargé de vous y inviter. Votre presence est un encouragement pour elle qu’elle vous prie de ne pas lui refuser.

Je Suis avec Respect, Monsieur Votre tres humble & tres obeissant Serviteur
Vicq DAZYRSecretaire perpetuel
Mr franklin à passy
 
Notation Vicq d’Azir. 23 aout 1780.
